 Case 2:19-cv-07077-FMO-AFM Document 57 Filed 08/03/20 Page 1 of 1 Page ID #:1169



1
2
3
4
5
6
                               UNITED STATES DISTRICT COURT
7
8                             CENTRAL DISTRICT OF CALIFORNIA
9    MIGUEL GUTIERREZ,                             Case No.: 2:19-cv-07077-FMO-AFM
10                                                 ORDER ON STIPULATION [56]
                 Plaintiff,                        MODIFYING SCHEDULE TO FILE
11
           vs.                                     AMENDED COMPLAINT AND
12                                                 DISCOVERY CUTOFF DATE
13   NEW HOPE HARVESTING, LLC.;      FRCP 16 and 15
     GUADALUPE GASPAR; EUGENIA
14   GASPAR MARTINEZ; ARACELI
     GASPAR GASPAR MARTINEZ; and JDB
15   PRO, INC., d/b/a CENTRAL WEST
     PRODUCE, Inclusive
16
17               Defendants.
18         Having reviewed the Stipulation of the Parties and for good cause appearing, the
19   schedule is hereby modified as follows: 1) the deadline to move to amend the pleadings is
20   reset from July 31, 2020 to September 4, 2020, and 2) the factual discovery cutoff date is
21   reset from October 15, 2020 to December 18, 2020.
22         IT IS SO ORDERED.
23
24   Date: August 3, 2020                         /s/ Fernando M. Olguin .
                                                  U.S. DISTRICT JUDGE
25
26
27
28

                                           1
                   STIPULATION AND PROPOSED ORDER TO MODIFY SCHEDULE
